TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00642-CR



                                Naquan Tyreek Boyd, Appellant

                                                 v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
            NO. 62071, HONORABLE JOE CARROLL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant seeks to appeal from the trial court’s judgment convicting him of

deadly conduct. Appellant was charged with aggravated assault with a deadly weapon and,

according to the trial court’s judgment, agreed to the terms of a plea bargain and pled guilty to the

lesser-included charge of deadly conduct. Appellant filed his notice of appeal in the trial court on

about September 26, 2008. The trial court has certified that the cause was a plea-bargain case and

that appellant has no right of appeal. Thus, the appeal is dismissed. See Tex. R. App. P. 25.2(d).



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: December 19, 2008

Do Not Publish